UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6204



ALVIN LEROY CLARKE, JR.,

                                              Plaintiff - Appellant,

          versus


PAUL J. LANTEIGNE, Sheriff; J. M. MAPES, Law
Librarian; J. B. GIBBS, Grievance Coordinator,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-921-3)


Submitted: April 29, 2004                        Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Leroy Clarke, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alvin Leroy Clarke, Jr., appeals the district court’s

order dismissing his complaint for failure to pay the partial

filing fee assessed pursuant to 28 U.S.C. § 1915(b)(1) (2000).          We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Clarke v. Lanteigne, No. CA-03-921-3 (E.D. Va. Jan. 7, 2004).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -